DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 16 and 18 are objected to because of the following informalities:  The claims are missing a period “.” at the end.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US 2015/0116828).
Regarding Claim 1, Chen discloses a driving mechanism for driving an optical element to move (Fig. 1, Paragraphs 0012-0018), comprising:

a fixed part (Fig. 1, 160), connected to the movable part (Paragraphs 0012-0018), wherein the movable part is movable relative to the fixed part (Paragraphs 0012-0018); and 
a housing (Fig. 1, 110) connected to the fixed part (Paragraphs 0012-0018), having a top cover (Fig. 1, as shown below) and at least a sidewall (Fig. 1, as shown below) connected to the top cover; and 
a buffer member (Fig. 1, 150, as shown below), disposed on the housing (Fig. 1, 150 is disposed on the housing 110, Paragraph 0015) and extending from the top cover to the sidewall (Fig. 1, buffer member 150 extends at least from the top cover (as shown) to the sidewall (as shown), Paragraphs 0015-0018).
Regarding Claim 2, Chen discloses as is set forth above and further discloses wherein the housing has two sidewalls connected to the top cover, and the buffer member extends into a gap between the two sidewalls (Fig. 1, when buffer member 150 is seated onto the housing 110, then the conditions are met, as shown below, Paragraphs 0015-0018).
Regarding Claim 5, Chen discloses as is set forth above and further discloses wherein the buffer member covers a corner of the housing and protrudes outward from the top cover and the sidewall (Fig. 1, when buffer member 150 is seated onto the housing 110, then the conditions are met, as shown below, Paragraphs 0015-0018).
Regarding Claim 7, Chen discloses as is set forth above and further discloses wherein the top cover is quadrilateral in shape (Fig. 1, top cover is quadrilateral, as .


    PNG
    media_image1.png
    760
    501
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 3, 4, 6, and 8-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically, with respect to claim 3, none of the prior art either alone or in combination disclose or teach of a driving mechanism for driving an optical element including, as the distinguishing feature(s) in combination with the other limitations wherein the sidewalls respectively form a slope surface adjacent to the gap.
Specifically, with respect to claim 4, none of the prior art either alone or in combination disclose or teach of a driving mechanism for driving an optical element including, as the distinguishing feature(s) in combination with the other limitations wherein the buffer member covers a part of the housing by insert molding.
Specifically, with respect to claim 6, none of the prior art either alone or in combination disclose or teach of a driving mechanism for driving an optical element including, as the distinguishing feature(s) in combination with the other limitations wherein the buffer member comprises plastic material, and a recess and a nub are formed on the buffer member, wherein the nub is located in the recess.
Specifically, with respect to claim 8, none of the prior art either alone or in combination disclose or teach of a driving mechanism for driving an optical element 
Specifically, with respect to claim 9, none of the prior art either alone or in combination disclose or teach of a driving mechanism for driving an optical element including, as the distinguishing feature(s) in combination with the other limitations wherein further comprising an outer case and a flexible sheet disposed on an inner surface of the outer case, wherein the flexible sheet faces the sidewall of the housing.
Specifically, with respect to claim 10, none of the prior art either alone or in combination disclose or teach of a driving mechanism for driving an optical element including, as the distinguishing feature(s) in combination with the other limitations wherein the fixed part forms a recess, and the movable part forms a protrusion received in the recess, wherein the protrusion has two chamfered surfaces arranged along an optical axis of the optical element, and the two chamfered surfaces constitute a step structure that is tapered along the optical axis.
Specifically, with respect to claim 11, none of the prior art either alone or in combination disclose or teach of a driving mechanism for driving an optical element including, as the distinguishing feature(s) in combination with the other limitations wherein further comprising a first adhesive and a second adhesive, wherein the fixed part forms a cavity, and the housing forms a through hole corresponding to the cavity, wherein the first adhesive is disposed between the housing and the fixed part, and the second adhesive is disposed in the cavity and the through hole.
Specifically, with respect to claim 15, none of the prior art either alone or in combination disclose or teach of a driving mechanism for driving an optical element including, as the distinguishing feature(s) in combination with the other limitations wherein further comprising a conductive element, wherein the fixed part forms a protrusion extending along an optical axis of the optical element, and the conductive element has an engaging portion extending along the optical axis and embedded in the protrusion.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ishiguro (US 2017/0090146), Cho et al. (US 2019/0306393), Min et al. (US 2019/0162930), and Jung et al. (US 2019/0170967) are cited to show similar driving mechanisms for driving an optical element.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R ALEXANDER whose telephone number is (571)270-7656.  The examiner can normally be reached on M-F 8:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872